Exhibit 99.1 Semi-Annual Servicer’s Certificate AEP Texas Central Company, as Servicer AEP Texas Central Transition Funding II LLC Pursuant to Section 4.01(c)(ii) of the Transition Property Servicing Agreement dated as of October 11, 2006 (the "Agreement") between AEP Texas Central Company, as Servicer and AEP Texas Central Transition Funding II LLC, as Note Issuer, the Servicer does hereby certify as follows: Capitalized terms used herein have their respective meanings as set forth in the Agreement. References herein to certain sections and subsections are references to the respective sections of the Agreement. Collection Periods: Jul-2008 to Dec-2008 Payment Date: 01/02/2009 1. Collections Allocable and Aggregate Amounts Available for the Current Payment Date: i. Remittances for the 07/08 Collection Period (1) 16,563,477.92 ii. Remittances for the 08/08 Collection Period (2) 14,854,832.64 iii. Remittances for the 09/08 Collection Period 16,369,716.87 iv. Remittances for the 10/08 Collection Period (3) 15,629,705.05 v. Remittances for the 11/08 Collection Period 10,475,864.17 vi. Remittances for the 12/08 Collection Period (4) 11,028,633.81 vii. Investment Earnings on Collection Account viii. Investment Earnings on Capital Subaccount 101,619.05 ix. Investment Earnings on Excess Funds Subaccount 97,934.01 x. Investment Earnings on General Subaccount (5) 490,988.63 xi. General Subaccount Balance (sum ofi through x above) 85,612,772.15 xii. Excess Funds Subaccount Balance as of Prior Payment Date 8,761,328.21 xiii. Capital Subaccount Balance as of Prior Payment Date 8,698,500.00 xiv. Collection Account Balance (sum ofxii through xiii above) 103,072,600.36 (1) July remittances include the June's previous year true-up, which was settled on July 25, 2008. (2) Includes application of deposits for two REPS exiting the market. (3) Includes partial refund of excess deposits for the two REPS that exited the market in August. (4) December remittancesinclude the previous year's true-up, which will be settled onJanuary 23, 2009. (5) Includes earning of $126.56 in the Collection Account due to application of the two REP deposits exiting themarket in August. 2. Outstanding Amounts as of Prior Payment Date: Series 2006-1 i. Class A-1 Outstanding Amount 116,771,724.00 ii. Class A-2 Outstanding Amount 341,000,000.00 iii. Class A-3 Outstanding Amount 250,000,000.00 iv. Class A-4 Outstanding Amount 437,000,000.00 v. Class A-5 Outstanding Amount 494,700,000.00 vi. Aggregate Outstanding Amount of all Series 2006-1 Notes 1,639,471,724.00 {Add Other Series as applicable} vii. Aggregate Outstanding Amount of all Notes 1,639,471,724.00 3. Required Funding/Payments as of Current Payment Date: Principal Series 2006-1 Principal Due i. Class A-1 50,018,683.00 ii. Class A-2 0.00 iii. Class A-3 0.00 iv. Class A-4 0.00 v. Class A-5 0.00 vi. For all Series 2006-1 Notes 50,018,683.00 {Add Other Series as applicable} Note Interest Days in Interest Principal Series 2006-1 Interest Rate Period (1) Balance Interest Due vii. Class A-1 4.98% 180 116,771,724.00 2,907,615.93 viii. Class A-2 4.98% 180 341,000,000.00 8,490,900.00 ix. Class A-3 5.09% 180 250,000,000.00 6,362,500.00 x. Class A-4 5.17% 180 437,000,000.00 11,296,450.00 xi. Class A-5 5.31% 180 494,700,000.00 13,125,133.05 xii. For all Series 2006-1 Notes 42,182,598.98 {Add Other Series as applicable} Required Level Funding Required xiii. Capital Subaccount 8,698,500.00 0.00 8,698,500.00 0.00 Notes: 1.On 30/360 day basis for initial payment date; otherwise use one-half of annual rate. 4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of Indenture: i. Trustee Fees and Expenses 0.00 ii. Servicing Fee 434,925.00 iii. Administration Fee 50,000.00 iv. Operating Expenses 19,105.59 v. Semi-Annual Interest (including any past-due for prior periods) 42,182,598.98 Per $1000 of Original Series 2006-1 Aggregate Principal Amount 1. Class A-1 Interest Payment 2,907,615.93 $24.9000 2. Class A-2 Interest Payment 8,490,900.00 $24.9000 3. Class A-3 Interest Payment 6,362,500.00 $25.4500 4. Class A-4 Interest Payment 11,296,450.00 $25.8500 5. Class A-5 Interest Payment 13,125,133.05 $26.5315 42,182,598.98 {Add Other Series as applicable} vi. Principal Due and Payable as a Result of Event of Default or on Final 0.00 Maturity Date Per $1000 of Original Series 2006-1 Aggregate Principal Amount 1. Class A-1 Principal Payment 0.00 $0.0000 2. Class A-2 Principal Payment 0.00 $0.0000 3. Class A-3 Principal Payment 0.00 $0.0000 4. Class A-4 Principal Payment 0.00 $0.0000 5. Class A-5 Principal Payment 0.00 $0.0000 0.00 {Add Other Series as Applicable} vii. Semi-Annual Principal 50,018,683.00 Per $1000 of Original Series 2006-1 Aggregate Principal Amount 1. Class A-1 Principal Payment 50,018,683.00 $428.3458 2. Class A-2 Principal Payment 0.00 $0.0000 3. Class A-3 Principal Payment 0.00 $0.0000 4. Class A-4 Principal Payment 0.00 $0.0000 5. Class A-5 Principal Payment 0.00 $0.0000 50,018,683.00 {Add Other Series as Applicable} 4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of Indenture (continued): viii. Funding of Capital Subaccount (to required level) 8,698,500.00 ix. Investment Earnings on Capital Subaccount Released to Note Issuer 101,619.05 x. Deposit to Excess Funds Subaccount 1,567,168.74 xi. Released to Note Issuer upon Retirement of all Notes 0.00 xii. Aggregate Remittances as of Current Payment Date 103,072,600.36 5. Outstanding Amount and Collection Account Balance as of Current Payment Date (after giving effect to payments to be made on such Payment Date): Series 2006-1 i. Class A-1 Outstanding Amount 66,753,041.00 ii. Class A-2 Outstanding Amount 341,000,000.00 iii. Class A-3 Outstanding Amount 250,000,000.00 iv. Class A-4 Outstanding Amount 437,000,000.00 v. Class A-5 Outstanding Amount 494,700,000.00 vi. Aggregate Outstanding Amount of all Series 2006-1 Notes 1,589,453,041.00 {Add Other Series as applicable} vii. Aggregate Outstanding Amount of all Notes 1,589,453,041.00 viii. Excess Funds Subaccount Balance 1,567,168.74 x. Capital Subaccount Balance 8,698,500.00 xi. Aggregate Collection Account Balance 10,265,668.74 6. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to Section 8.02(e) of Indenture): i. Excess Funds Subaccount 8,859,262.22 iii. Capital Subaccount 8,800,119.05 iv. Total Withdrawals 17,659,381.27 7. Shortfalls In Interest and Principal Payments as of Current Payment Date: 0.00 i. Semi-annual Interest Series 2006-1 1. Class A-1 Interest Payment 0.00 2. Class A-2 Interest Payment 0.00 3. Class A-3 Interest Payment 0.00 4. Class A-4 Interest Payment 0.00 5. Class A-5 Interest Payment 0.00 0.00 {Add Other Series as Applicable} ii. Semi-annual Principal 0.00 Series 2006-1 1. Class A-1 Principal Payment 0.00 2. Class A-2 Principal Payment 0.00 3. Class A-3 Principal Payment 0.00 4. Class A-4 Principal Payment 0.00 5. Class A-5 Principal Payment 0.00 0.00 {Add Other Series as Applicable} 8 Shortfalls in Required Subaccount Levels as of Current Payment Date: ii. Capital Subaccount 0.00 0.00 IN WITNESS HEREOF, the undersigned has duly executed and delivered this Semi-Annual Servicer’s Certificate this 19th day of December, 2008. AEP TEXAS CENTRAL COMPANY, as Servicer By: /s/ Charles Zebula Name:Charles Zebula Title: Treasurer
